Appeal from a decision of the Unemployment -Insurance Appeal Board, filed March 12, 1975, which dismissed as untimely claimant’s appeal from a decision of a referee filed January 21, 1975 sustaining an initial determination of the Industrial Commissioner. The decision of the board dismissing the appeal from the referee’s decision because it was not brought within the statutory period allowed for such appeals is affirmed. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Larkin and Reynolds, JJ., concur.